DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xerox (U.S. Patent Application Publication No. 2015/0265187 A1) in view of Bernal et al. (U.S. Patent Application Publication No. 2013/0324830 A1). 
00.	Regarding Claim 1, Xerox discloses A spirometry system, (paragraph [0020] reciting “The subject methods and systems utilize full range spatial depth sensing capabilities provided by non-contact spirometry.”) comprising: 	an imaging device configured to capture images of a region of interest (ROI) in an upper body movement of a subject during inhalation and exhalation of a subject; (paragraph [0045] reciting “The particular details of the subject monitoring and imaging system are conventional in its ability to represent spatio-temporal data corresponding to the patient respiration mechanics in a manner to allow the system to properly identify the mechanics over a selected period of time. For example, a target ROI could be a subject's anterior thoracic region, a region of said subject's dorsal body, and/or a side view containing said subject's thoracic region. FIG. 1 shows one such system employing a near infrared (NIR) illumination system and an associated visible/NIR imaging system. Other types of radiant energy monitoring of the patient's respiratory mechanics could of course be used. For example, the sensing device 30 could be a red green blue depth (RGBD) camera, an infrared depth camera, a passive stereo camera, an array of cameras, an active stereo camera, and a monocular video camera, or from data captured using a non-image-based depth sensing device comprising any of: a LADAR device, a LiDAR device, and a time-of-flight measurement device.”;
	paragraph [0049] reciting “Whatever sensing technology is employed, the resulting data is a representation of the patient's respiratory mechanics by identifying the ROI shape changes during the inhalation and exhalation of the respiration process. It is merely a matter of selection of what precise detail can be used in the monitored sequence. The more detailed the spatially dependent representations of the respiratory mechanics of the subject that are acquired, the more precise the subsequent analysis will be. Whatever data is generated by module 12 is broadly identified as a depth-map data and is communicated to the ROI shape description module 16.” 	ROI is the subject chest area is that is imaged and generated into a depth map..)	and at least one controller in signal communication with the imaging device configured to: receive signals transmitted by the imaging device, the signals being representative of the captured images, (paragraph [0039] reciting “A "reference ROI" refers to a representation that is associated with a known pattern of breathing. By a comparison of one or more segments of the subject's breathing signal against reference breathing signals which are associated with known breathing patterns, a pattern can be identified for the subject's breathing. The reference breathing signal can be retrieved from, for example, a memory, a storage device such as a hard drive or removable media, or received from a remote device over a wired or wireless network. The reference breathing signal may be images or representative signals generated using the depth capable sensor in a simulated environment by a respiratory expert. It can also be generated using the depth capable sensor on patients with identified respiratory diseases. For example, the reference breathing signal may be obtained on the subject at a reference time (e.g., before the subject is released from a hospital, at the onset of a therapy program, etc.) which may be compared to a later breathing signal in order to track the respiratory health of the subject over time.”)
	process the received images, (paragraph [0038] reciting “… The depth maps are then generated based upon a comparison of spatial characteristics of reflections introduced by a movement in the subject's chest cage to known spatial characteristics of the projected patterns in conjunction with the known distance between the light projector and the camera, and using the characterized distortions at different locations to calculate the depth map for each image in the video. Depth maps can be generated using distortions in patterned clothing worn by the subject.”)
	and determine an image-based flow-volume curve for the subject by: (paragraph [0053] reciting “The shape comparison module 18 extracts shape descriptors from the depth maps produced by the reference shape generation module 14 and the ROI shape estimation module 16 and determines (and selectively displays) more salient differences between both shapes. A wide variety of 3D shape descriptors and their associated similarity/dissimilarity metrics are known that are aimed at shape matching or retrieval in general scenarios. Examples of descriptors include local (e.g., local curvature) and global (e.g., statistical moments of surface, volume-to-surface ratio, boundary descriptors) feature descriptors, graph-based methods, and geometry-based methods (e.g. view-based, volumetric, point-set descriptors).”) 
	(i) identifying feature points in the ROI: (paragraph [0037] reciting “… In yet another embodiment where a time-of-flight system is used, a depth map is then reconstructed by aggregating a plurality of point depth measurements corresponding to a plurality of points in the scene, each of the plurality of depth measurements obtained by point-by-point range measurement. A multiplicity of depth measurements can be acquired by sweeping the point-by-point device or by arranging them in one- or two-dimensional arrays. In yet another embodiment, a depth map may be constructed based on the amount of deformation in a known pattern comprising, for instance, textural characteristics present on the target region itself such as skin blemishes, scars, markings, and the like, which are detectable by a traditional monocular video camera's detector array.”;
	paragraph [0040] reciting “… Points in the hull can be used to form a triangular tessellation of the target area. …”	Plurality of points corresponds to the identified points of interest in the ROI.)
	(ii) registering in the ROI; (paragraph [0041] reciting “… When graph-based descriptors are used, similarities between two surfaces are measured by performing non-rigid surface matching, which essentially registers the two surfaces. Once the surfaces are registered, differences between the 3D coordinates of the registered surfaces can be used as indicators of surface dissimilarities. Alternatively, combinations of graph- and feature-based techniques can be used, for example by first performing surface matching, then extracting features of the registered surfaces and measuring similarity in the feature domain.”)
	(iii) determining transformation parameters; (paragraph [0042] reciting “… In one embodiment, the 4D signals are reduced to 2D signals by mapping each instantaneous 3D measurement to a 1D measurement, for example, to obtain two volumetric temporal sequences, one measured and one reference sequence. Traditional temporal registration techniques of temporal sequences of data can be implemented between the resulting volumetric temporal sequences. Once temporal registration is achieved, shape registration across the synchronized temporal scales can be performed. In another embodiment, registration of the 4D sequences is performed in the 4D space, for example, by estimating a 4D deformable transformation model which registers the temporal and the spatial coordinates of the measured and reference signals simultaneously.”)	(iv) calibrating the movement of the ROI; and (paragraph [0038] reciting “… The depth maps are measured with a depth-capable sensing device. It should be appreciated that depth maps can be obtained using a camera to capture images of the subject while illuminated by a projected pattern of structured light, the camera being sensitive to a wavelength range of the structured light. The depth maps are then generated based upon a comparison of spatial characteristics of reflections introduced by a movement in the subject's chest cage to known spatial characteristics of the projected patterns in conjunction with the known distance between the light projector and the camera, and using the characterized distortions at different locations to calculate the depth map for each image in the video. Depth maps can be generated using distortions in patterned clothing worn by the subject.”  	The movement of the ROI (chest cage) is measured by camera.)
	While not explicitly disclosed by Xerox, Bernal discloses adjacent frames (paragraph [0037] reciting “A "video", as is generally understood, is a time-varying sequence of image frames captured over time using a video camera. …”;
	paragraph [0040] reciting “A "video analysis module", in one embodiment, comprises a hardware device such as an ASIC with at least one processor capable of executing machine readable program instructions for analyzing video images on a frame-by-frame basis for minute ventilation estimation. Such a module may also comprise, in whole or in part, a software application working alone or in conjunction with one or more hardware resources. …”)
	(iv) calibrating the movement of the ROI; (paragraph [0051] reciting “In order to convert the device-dependent depth readouts (in bytes) to device-independent quantities (in inches or meters), a calibration needs to be performed. The calibration of the spatial coordinates of the device (from pixels to meters or inches) can be performed in a manner which is substantially similar to the way a traditional RGB camera is calibrated. …”;	paragraph [0052] reciting “As discussed, both the spatial coordinates and the depth readouts from the 3D imaging sensor can be translated into device independent units of length (such as meters or inches). This, however, does not guarantee that the estimated volumes correspond to the volume being measured, given the fact that the changes in chest cage volume may not be identical to the changes in lung volume due to differences in elasticity between the two. Thus, additional calibration may be desirable. Assuming a linear relation between estimated and actual volume, a proportionality constant can be estimated via laboratory tests conducted for different breathing levels over a range required for the measurements. The actual volume can be measured using a spirometer. The slope of the linear regression line between the measurements of the spirometer and those obtained with the 3D imaging system would provide the calibration constant.)	(v) determining the position of the ROI in a selected frame due to respiration as a function of a vertical component of the feature points in each frame. (paragraph [0053] reciting “Before minute ventilation is estimated, the region of the depth map corresponding to the subject's body is preferably segmented in the images. This can be achieved in a plurality of ways. For example, since the distance from the camera to the bed's surface is known, the location of the subject's body can be extracted by detecting pixels surrounded by the bed's surface and located closer to the camera than the bed itself. Another method is to perform localization and then region-grow the target area to include pixels with similar depth information. This produces a resulting binary mask. Chest cage localization can be performed by judicious application of morphological operations on the binary mask that results from the body segmentation stage. For example, morphological opening of the mask with an appropriate size structuring element will remove pixels corresponding to the extremities and head given their relative size with respect to the chest area. Another way is to apply morphological skeletonization to the mask and determine the branch points of the resulting skeleton. These branch points will be approximately located at the neck and shoulders, thus providing indication of the location of the subject's thoracic region.”;
	Depth map is vertical component of the ROI and the position of the chest pixels are determined based on the depth map.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xerox with Bernal so that because such modifications facilitate analyzing distortions in reflections of structured illumination patterns captured in a video of a thoracic region of a subject of interest being monitored for respiratory function. 
00.	Regarding Claim 7, the limitation The spirometry system of claim 1, wherein the imaging device includes a camera having at least a 30 frames per second rate is implicit in view of Xerox and Bernal which discloses video image capturing.  30 fps for video image capturing is common and well known in the art.
00.	Regarding Claim 8, Xerox further discloses The spirometry system of claim 1, wherein the ROI comprises the shoulder. (paragraph [0035] reciting “A "target region or region of interest ("ROI")" refers to an area or region of the subject where respiratory function can be assessed. For example, the target region may be a subject's anterior thoracic region, abdominal region, a region of the subject's dorsal body, and/or a side view containing the subject's thoracic region. Note that the thoracic region includes the shoulder region. It should be appreciated that a target region can be any view of a region of the subject's body which can facilitate respiratory function assessment. The abdominal area is also especially of interest as it is critical to breathing dynamics.”)00.	Regarding Claim 9, Xerox discloses A spirometry system, (paragraph [0020] reciting “The subject methods and systems utilize full range spatial depth sensing capabilities provided by non-contact spirometry.”) comprising: 	an imaging device configured to capture images of a region of interest (ROI) in an upper body movement of a subject during inhalation and exhalation of a subject; (paragraph [0045] reciting “The particular details of the subject monitoring and imaging system are conventional in its ability to represent spatio-temporal data corresponding to the patient respiration mechanics in a manner to allow the system to properly identify the mechanics over a selected period of time. For example, a target ROI could be a subject's anterior thoracic region, a region of said subject's dorsal body, and/or a side view containing said subject's thoracic region. FIG. 1 shows one such system employing a near infrared (NIR) illumination system and an associated visible/NIR imaging system. Other types of radiant energy monitoring of the patient's respiratory mechanics could of course be used. For example, the sensing device 30 could be a red green blue depth (RGBD) camera, an infrared depth camera, a passive stereo camera, an array of cameras, an active stereo camera, and a monocular video camera, or from data captured using a non-image-based depth sensing device comprising any of: a LADAR device, a LiDAR device, and a time-of-flight measurement device.”;
	paragraph [0049] reciting “Whatever sensing technology is employed, the resulting data is a representation of the patient's respiratory mechanics by identifying the ROI shape changes during the inhalation and exhalation of the respiration process. It is merely a matter of selection of what precise detail can be used in the monitored sequence. The more detailed the spatially dependent representations of the respiratory mechanics of the subject that are acquired, the more precise the subsequent analysis will be. Whatever data is generated by module 12 is broadly identified as a depth-map data and is communicated to the ROI shape description module 16.” 	ROI is the subject chest area is that is imaged and generated into a depth map.)
	and at least one controller in signal communication with the imaging device configured to: receive signals transmitted by the imaging device, the signals being representative of the captured images, (paragraph [0039] reciting “A "reference ROI" refers to a representation that is associated with a known pattern of breathing. By a comparison of one or more segments of the subject's breathing signal against reference breathing signals which are associated with known breathing patterns, a pattern can be identified for the subject's breathing. The reference breathing signal can be retrieved from, for example, a memory, a storage device such as a hard drive or removable media, or received from a remote device over a wired or wireless network. The reference breathing signal may be images or representative signals generated using the depth capable sensor in a simulated environment by a respiratory expert. It can also be generated using the depth capable sensor on patients with identified respiratory diseases. For example, the reference breathing signal may be obtained on the subject at a reference time (e.g., before the subject is released from a hospital, at the onset of a therapy program, etc.) which may be compared to a later breathing signal in order to track the respiratory health of the subject over time.”)
	process the received images, (paragraph [0038] reciting “… The depth maps are then generated based upon a comparison of spatial characteristics of reflections introduced by a movement in the subject's chest cage to known spatial characteristics of the projected patterns in conjunction with the known distance between the light projector and the camera, and using the characterized distortions at different locations to calculate the depth map for each image in the video. Depth maps can be generated using distortions in patterned clothing worn by the subject.”) 
	and determine an image-based flow-volume curve for the subject (paragraph [0053] reciting “The shape comparison module 18 extracts shape descriptors from the depth maps produced by the reference shape generation module 14 and the ROI shape estimation module 16 and determines (and selectively displays) more salient differences between both shapes. A wide variety of 3D shape descriptors and their associated similarity/dissimilarity metrics are known that are aimed at shape matching or retrieval in general scenarios. Examples of descriptors include local (e.g., local curvature) and global (e.g., statistical moments of surface, volume-to-surface ratio, boundary descriptors) feature descriptors, graph-based methods, and geometry-based methods (e.g. view-based, volumetric, point-set descriptors).”) 
	While not explicitly disclosed by Xerox, Bernal discloses by producing a calibration curve. (paragraph [0051] reciting “In order to convert the device-dependent depth readouts (in bytes) to device-independent quantities (in inches or meters), a calibration needs to be performed. The calibration of the spatial coordinates of the device (from pixels to meters or inches) can be performed in a manner which is substantially similar to the way a traditional RGB camera is calibrated. …”;	paragraph [0052] reciting “As discussed, both the spatial coordinates and the depth readouts from the 3D imaging sensor can be translated into device independent units of length (such as meters or inches). This, however, does not guarantee that the estimated volumes correspond to the volume being measured, given the fact that the changes in chest cage volume may not be identical to the changes in lung volume due to differences in elasticity between the two. Thus, additional calibration may be desirable. Assuming a linear relation between estimated and actual volume, a proportionality constant can be estimated via laboratory tests conducted for different breathing levels over a range required for the measurements. The actual volume can be measured using a spirometer. The slope of the linear regression line between the measurements of the spirometer and those obtained with the 3D imaging system would provide the calibration constant.”)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xerox with Bernal so that because such modifications facilitate analyzing distortions in reflections of structured illumination patterns captured in a video of a thoracic region of a subject of interest being monitored for respiratory function. 

00.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xerox in view of Soatto et al. (U.S. Patent Application Publication No. 2012/0046568 A1). 
00.	Regarding Claim 14, Xerox discloses A spirometry system, (paragraph [0020] reciting “The subject methods and systems utilize full range spatial depth sensing capabilities provided by non-contact spirometry.”) comprising: 	an imaging device configured to capture images of a region of interest (ROI) in an upper body movement of a subject during inhalation and exhalation of a subject; (paragraph [0045] reciting “The particular details of the subject monitoring and imaging system are conventional in its ability to represent spatio-temporal data corresponding to the patient respiration mechanics in a manner to allow the system to properly identify the mechanics over a selected period of time. For example, a target ROI could be a subject's anterior thoracic region, a region of said subject's dorsal body, and/or a side view containing said subject's thoracic region. FIG. 1 shows one such system employing a near infrared (NIR) illumination system and an associated visible/NIR imaging system. Other types of radiant energy monitoring of the patient's respiratory mechanics could of course be used. For example, the sensing device 30 could be a red green blue depth (RGBD) camera, an infrared depth camera, a passive stereo camera, an array of cameras, an active stereo camera, and a monocular video camera, or from data captured using a non-image-based depth sensing device comprising any of: a LADAR device, a LiDAR device, and a time-of-flight measurement device.”;
	paragraph [0049] reciting “Whatever sensing technology is employed, the resulting data is a representation of the patient's respiratory mechanics by identifying the ROI shape changes during the inhalation and exhalation of the respiration process. It is merely a matter of selection of what precise detail can be used in the monitored sequence. The more detailed the spatially dependent representations of the respiratory mechanics of the subject that are acquired, the more precise the subsequent analysis will be. Whatever data is generated by module 12 is broadly identified as a depth-map data and is communicated to the ROI shape description module 16.” 	ROI is the subject chest area is that is imaged and generated into a depth map.)	and at least one controller in signal communication with the imaging device configured to: receive signals transmitted by the imaging device, the signals being representative of the captured images, (paragraph [0039] reciting “A "reference ROI" refers to a representation that is associated with a known pattern of breathing. By a comparison of one or more segments of the subject's breathing signal against reference breathing signals which are associated with known breathing patterns, a pattern can be identified for the subject's breathing. The reference breathing signal can be retrieved from, for example, a memory, a storage device such as a hard drive or removable media, or received from a remote device over a wired or wireless network. The reference breathing signal may be images or representative signals generated using the depth capable sensor in a simulated environment by a respiratory expert. It can also be generated using the depth capable sensor on patients with identified respiratory diseases. For example, the reference breathing signal may be obtained on the subject at a reference time (e.g., before the subject is released from a hospital, at the onset of a therapy program, etc.) which may be compared to a later breathing signal in order to track the respiratory health of the subject over time.”)
	process the received images, (paragraph [0038] reciting “… The depth maps are then generated based upon a comparison of spatial characteristics of reflections introduced by a movement in the subject's chest cage to known spatial characteristics of the projected patterns in conjunction with the known distance between the light projector and the camera, and using the characterized distortions at different locations to calculate the depth map for each image in the video. Depth maps can be generated using distortions in patterned clothing worn by the subject.”)
	While not explicitly disclosed by Xerox, Soatto discloses and determine an image-based spirometry parameter for the subject. (paragraph [0051] reciting “In FIG. 3A-3C a single-volume disposable volume spirometry apparatus is described. The single-volume embodiment is applied to procedures that measure slow and forced vital capacity, respiratory pattern, maximum voluntary ventilation, chemoreceptor response to hypercapnia, and single breath administration of a gaseous mixture.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xerox with Soatto so that because such modifications allow for accurate of measuring the vital parameters of the chest/ribcage area using the teachings of Soatto.
00.	Regarding Claim 15, Soatto further discloses The spirometry system of claim 14, wherein the spirometry parameter includes a plurality of parameters, the plurality of parameters including at least one of (i) forced expiratory volume in the first second ("FEV1"). (ii) forced vital capacity ("FVC"), or (iii) peak expiratory flow rate ("PEF"). (paragraph [0051] reciting “In FIG. 3A-3C a single-volume disposable volume spirometry apparatus is described. The single-volume embodiment is applied to procedures that measure slow and forced vital capacity, respiratory pattern, maximum voluntary ventilation, chemoreceptor response to hypercapnia, and single breath administration of a gaseous mixture.”)
Allowable Subject Matter
00.	Claims 2-7, 10-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
00.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitation wherein step (i) comprises using a Harris corner detector to identify the feature points which is not disclosed by any of the cited references.  
00.	Claim 3 recites the limitation wherein step (ii) comprises applying affine transformation to adjacent frames in the received images which is not disclosed by any of the cited references.00.	Claim 4 depends from claim 3.
00.	Claim 5, recites the limitation wherein step (iv) comprises calibrating the movement by determining a ratio of a length of an identified feature point to a number of pixels corresponding to the feature point which is not disclosed by any of the cited references.00.	Claim 6 recites the limitation wherein step (v) comprises calculating a summation of the vertical points of a feature point at each frame multiplied by the conversion factor and divided by the total number of frames which is not disclosed by any of the cited references.
00.	Claim 10 recites the limitation wherein producing the calibration curve includes converting the received images of the upper body of the subject into breathing volume which is not disclosed by any of the cited references.00.	Claim 11 recites the limitation wherein producing the calibration curve includes fitting a 5th order polynomial to multiple breathing cycles of the subject which is not disclosed by any of the cited references.
00.	Claim 12, 13, and 16 depend from claim 11.

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK S CHEN/Primary Examiner, Art Unit 2611